DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has not been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 11/19/2019 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 11/19/2019 are approved by examiner.

        Election/Restrictions
5.	Applicant’s election without traverse of species I, claims 1-6, in the reply filed on 11/05/2021 is acknowledged.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO01/52396 (hereinafter “’396”).

Regarding claim 1, ‘396 (Fig. 5) shows an assembly for powering a first circuit (including electronic components in the circuit of Fig. 5), comprising at least one ferrite bead (L) in series with a diode (D) between a first terminal of application of a first voltage (K1) and a first terminal (K2) of said first circuit.

Regarding claim 3, ‘396 shows wherein at least one capacitor (CST) couples said first terminal (K2) of the first circuit to a second terminal (midpoint of T1 and T2) of the first circuit.

Regarding claim 4, ‘396 shows wherein the first voltage is delivered by a voltage source (UN).

Regarding claim 5, ‘396 shows forming a bootstrap assembly (with functions of L, D, CST  …).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘396 in view of Hamada et al. (U.S. Pub. No. 2017/0098007, hereinafter “Hamada”).
Regarding claim 2, ‘396 shows an assembly comprising all the claimed subject matter as discussed above in section 8, except for wherein the ferrite bead ensures a filtering function at frequencies greater than 10 MHz, preferably greater than 100 MHz.
	However, Hamada discloses an electronic device (e.g., Fig. 11B), in which an inductor (1B) used as a filter at frequencies greater than 10 MHz (para. [0008]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an inductor used as a filter at frequencies greater than 10 MHz as taught in Hamada into the assembly of ‘396 for the purpose of enhancing the power efficiency of the circuit via “a high frequency power inductor is also needed that can cope with the high speed switching operation at the frequency such as 10 to 100 MHz” (Hamada, para. [0008]).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘396 in view of GB234664 (hereinafter “’664”).
claim 6 ‘396 shows an assembly comprising all the claimed subject matter as discussed above in section 8, except for further comprising a resistor in series with the ferrite bead and the diode.
	However, ‘664 (e.g., Fig. 2) discloses an electronic circuit also having a bootstrap capacitor (Cbs), further comprising a resistor (Rbs) in series with a diode (Dbs).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a resistor as taught in ‘664 for connecting in series with the ferrite bead and the diode in the assembly of ‘396 for the purpose of protecting electronic components inside the circuit from excessive transient (see abstract of ‘664).

				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838